                                          Case 4:20-cr-00265-YGR Document 68 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8     UNITED STATES OF AMERICA,                       CASE NO. 20-cr-00265-01 YGR
                                   9                  Plaintiff,                         ORDER RE: WITHDRAWAL OF COUNSEL
                                  10            vs.

                                  11     STEVEN CARRILLO,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13
                                              The Court has considered the ex parte application of counsel Kathryn Ross. For good
                                  14
                                       cause shown, the Court has sealed the ex parte application and hereby ORDERS that Attorney
                                  15
                                       Kathryn Ross is hereby relieved from this matter. The CJA Administrator shall work with lead
                                  16

                                  17   and learned counsel, James Thompson, to locate another attorney to assist him in this action.

                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: April 9, 2021
                                  20                                                         YVONNE GONZALEZ ROGERS
                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22
                                              cc: CJA administrator (via email)
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
